               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SAMANTHA VANSTAVERN,            )
                                )
               Plaintiff,       )
                                )
     v.                         )       1:18CV1016
                                )
EXPRESS SERVICES, INC., d/b/a   )
EXPRESS EMPLOYMENT              )
PROFESSIONALS, and INDUSTRIAL   )
CONSTRUCTION EXPERTS, INC.,     )
                                )
               Defendants.      )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge
     Plaintiff Samantha VanStavern brings the following claims

against Defendant Express Services, Inc. (“Express”): a claim

for sex discrimination under 42 U.S.C. § 2000e et seq., a claim

for retaliation under 42 U.S.C. § 2000e-3, and a state law claim

for wrongful discharge under N.C. Gen. Stat. § 143-422.2.1 (Doc.

12.) Defendant Express has moved to dismiss Plaintiff’s claims

as against Express Services pursuant to Fed. R. Civ. P. 12(b)(1)




     1
      Plaintiff brings these three claims against Defendant
Industrial Construction Experts (“ICE”) as well. (Amended
Complaint (Doc. 12) ¶¶ 45–66.) Plaintiff also brings a fourth
claim for intentional infliction of emotional distress under
state law solely against Defendant ICE, (id. ¶¶ 67–72), but
because Defendant ICE did not join Defendant Express’ motion to
dismiss, this claim is therefore not at issue here.
and 12(b)(6). (Doc. 16). For the reasons set forth below, the

motion will be denied without prejudice.

I.   FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY

     The facts, construed in the light most favorable to

Plaintiff, are as follows.

     A.   Alleged Sexual Harassment and Retaliation

     Plaintiff is a resident of Blowing Rock, North Carolina.

(Amended Complaint (“Am. Compl.”) (Doc. 12) ¶ 1.) Defendants

Industrial Construction Experts, Inc. (“ICE”) and Express

jointly employed Plaintiff. (Id. ¶¶ 2–3.) Plaintiff began

working for Defendants on November 9, 2017, and worked for them

until her termination on March 8, 2018. (Id. ¶ 8.) Defendants

hired her as Vice President of Client Relations of ICE. (Id.

¶ 9.)

     When Plaintiff began working, she was told she would be

“shadowing” Mr. Kenneth Cronch, the president of ICE. (Id. at 1;

¶ 10.) Plaintiff alleges Cronch almost immediately began sending

her flirtatious text messages, telling her he loved her,

commenting on her appearance, and requesting pictures of her

dressed up to go out to dinner. (Id. ¶¶ 11–15.) He also

allegedly treated Plaintiff like a “personal assistant,” asking

her to take his mother to a doctor’s appointment, making him

drinks, and running errands for him. (Id. ¶ 20.)

                               –2–
    On February 4, 2018, Plaintiff sent Cronch a text message

asking for space and letting him know that “the harassment she

was suffering caused her to fall ill twice within the span of

two weeks.” (Id. ¶ 24.) The following day, Plaintiff called in

sick, and Cronch “sent numerous text messages to [Plaintiff]

that day demanding that she call him.” (Id. ¶¶ 26–27.)

    Plaintiff alleges that Cronch acted angrily toward her at

least twice in late February, following her request for space.

Once, after she patched a flat tire on the company truck she was

using, Cronch allegedly yelled at her and “slammed the truck

door shut, and threw objects into the truck so hard that Ms.

VanStavern was fearful that a window in the truck would break.”

(Id. ¶ 34.) A few days later, Cronch had Plaintiff bring him

blueprints she had prepared, “inspected the blueprints for a few

moments before proceeding to furiously mark them with large ‘X’s

and then ripped the pages up into pieces and threw them at Ms.

VanStavern’s feet.” (Id. ¶ 35.)

    On March 7, 2018, Cronch ordered Plaintiff to fill out

timesheets “backdated to her first date of employment with ICE

using a specific form that [Plaintiff] had not seen used widely

at the company.” (Id. ¶ 36.) When Plaintiff told Cronch she

thought it was unreasonable to expect her to accurately fill out

the timesheets for each day dating back to November 2017, Cronch

                                  –3–
“responded by stating something to the effect of ‘if you don’t

think I will cut you, you have another thing coming! I cut my

son and my three bitch wives out of my life, I can cut you. I

don’t have a problem cutting people out of my life.’” (Id.

¶ 37.)

    Defendant ICE fired Plaintiff the following day, “allegedly

because she copied a consultant hired by ICE to help improve

efficiency within the company on an email describing her daily

tasks.” (Id. ¶ 38.) Plaintiff had “received no prior warnings or

instructions to refrain from copying the consultant on such

emails.” (Id.)

    Plaintiff alleges that “Defendants ICE and Express operated

in concert to subject Plaintiff to the conduct described,” and

“Express either knew or should have known of the conduct

perpetrated by Mr. Cronch and ICE towards [Plaintiff].” (Id.

¶ 40–41.)

    B.      Equal Employment Opportunity Commission (“EEOC”)
            Charge

    Plaintiff filed her original charge of discrimination with

the EEOC on March 14, 2018, which Defendant does not dispute

(Def. Express Services’ Mem. of Law in Supp. of Mot. to Dismiss

(“Def.’s Br.”) (Doc. 19) at 7.) Plaintiff’s original EEOC

charge, however, does not name or reference Defendant Express.

(Pl.’s Mem. in Opp’n to Def. Express Services Mot. to Dismiss
                                 –4–
(“Pl.’s Resp.”) (Doc. 21) Ex. 1, EEOC Charge of Discrimination

(“EEOC Charge”) (Doc. 21-1) at 1.) On May 17, 2018, Plaintiff

filed an Amended Charge of Discrimination with the EEOC,

alleging sex discrimination and retaliation. (Pl.’s Resp., Ex.

2, Amended EEOC Charge of Discrimination (Doc. 21-2) at 1.)

Plaintiff named Defendants ICE and Express in her amended

charge. (Id.)

     The EEOC issued Plaintiff a right-to-sue letter for her

initial charge of discrimination on September 19, 2018. (Id.

¶ 43.) Plaintiff received her right-to-sue letter for her

amended charge on March 19, 2019. (Pl.’s Resp., Ex. 6, Notice of

Right to Sue (Doc. 21-6) at 1.)

     C.   Procedural History

     Plaintiff filed her complaint in this court on December 13,

2018. (Complaint (Doc. 1).) On February 27, 2019, Plaintiff

filed an Amended Complaint. (Am. Compl. (Doc. 12).)

     Plaintiff brings four claims, but only three against

Defendant Express.2 First, she alleges a violation of Title VII

of the Civil Rights Act of 1964 for sex discrimination and

harassment. (Id. ¶¶ 46–52.) Second, she brings a claim for



     2 Plaintiff brings a fourth claim for intentional infliction
of emotional distress under state law solely against Defendant
ICE and therefore is not at issue here.

                                  –5–
retaliation under Title VII for complaining to Defendants about

sex discrimination. (Id. ¶¶ 55–59.) Finally, Plaintiff brings a

claim for wrongful discharge in violation of North Carolina

public policy under N.C. Gen. Stat. § 143-422.2. (Id. ¶¶ 62–65.)

      Defendant Express filed its Motion to Dismiss, (Doc. 16),

and a supporting memorandum, (Def.’s Br. (Doc. 19)). Plaintiff

responded, (Pl.’s Resp. (Doc. 21)), and Defendant has replied,

(Doc. 22).

II.   ANALYSIS

      Defendant Express moves to dismiss Plaintiff’s First and

Second Claims pursuant to Fed. R. Civ. P. 12(b)(1) for failure

to exhaust administrative remedies. (Doc. 16 at 1–2.) Defendant

Express also moves to dismiss Plaintiff’s Third Claim for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).

(Id. at 2.) The court will address each argument in turn.

      A.   Standard for Rule 12(b)(6) Motions
      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). In other words, the plaintiff must

plead facts that “allow[] the court to draw the reasonable

inference that the defendant is liable” and must demonstrate


                                –6–
“more than a sheer possibility that a defendant has acted

unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556).

    When ruling on a motion to dismiss, a court must accept the

complaint’s factual allegations as true. Iqbal, 556 U.S. at 678.

Further, “the complaint, including all reasonable inferences

therefrom, [is] liberally construed in the plaintiff’s favor.”

Estate of Williams-Moore v. All. One Receivables Mgmt., Inc.,

335 F. Supp. 2d 636, 646 (M.D.N.C. 2004).

    Nevertheless, sufficient factual allegations must “raise a

right to relief above the speculative level” so as to “nudge[]

the[] claims across the line from conceivable to plausible.”

Twombly, 500 U.S. at 555, 570; see also Iqbal, 556 U.S. at 680.

A court cannot “ignore a clear failure in the pleadings to

allege any facts which set forth a claim.” Estate of Williams-

Moore, 335 F. Supp. 2d at 646. Consequently, even given the

deferential standard allocated to pleadings at the motion to

dismiss stage, a court will not accept mere legal conclusions as

true and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, [will] not

suffice.” Iqbal, 556 U.S. at 678




                               –7–
    B.   Failure to Exhaust Administrative Remedies

    Defendant Express moves to dismiss Plaintiff’s Title VII

claims for sexual harassment and retaliation — Claims One and

Two, respectively — for lack of subject matter jurisdiction

under Fed. R. Civ. P. 12(b)(1) for failure to exhaust

administrative remedies. (Def.’s Br. (Doc. 19) at 1, 7.)

Specifically, Defendant Express contends that Plaintiff’s

amended EEOC charge — amended to include Defendant Express — was

not timely filed and therefore Plaintiff is barred from bringing

Title VII claims against Defendant Express in federal court.

(Id. at 7.)

    Under the EEOC administrative framework, “an individual

alleging discrimination in violation of Title VII must first

file an administrative charge with the EEOC within a certain

time of the alleged unlawful act.” Chacko v. Patuxent Inst., 429

F.3d 505, 508 (4th Cir. 2005). A plaintiff must “describe

generally the action or practices complained of.” Id. (quoting

29 C.F.R. § 1601.12(b) (2004)). A plaintiff must also file their

EEOC charge of discrimination within 180 days of the alleged

discriminatory act. 42 U.S.C. § 2000e-5(e)(1).

    The Supreme Court, however, holds that “a timely charge of

discrimination with the EEOC is not a jurisdictional

prerequisite to suit in federal court,” and is instead “a

                               –8–
requirement that, like a statute of limitations, is subject to

waiver, estoppel, and equitable tolling.” Zipes v. Trans World

Airlines, Inc., 455 U.S. 385, 393 (1982); Fort Bend Cty. v.

Davis, 587 U.S. ____, 139 S. Ct. 1843, 1849–50 (2019) (noting

that the “Court has characterized as nonjurisdictional an array

of mandatory claim-processing rules and other preconditions to

relief,” including “Title VII's time limit for filing a charge

with the EEOC”). A plaintiff thus may be estopped from bringing

a claim based on an untimely EEOC charge. Zipes, 455 U.S. at

393. Further, “equitable tolling may, in the proper

circumstances, apply to excuse a plaintiff’s failure to comply

with the strict requirements of a statute of limitations.”

Harris v. Hutchinson, 209 F.3d 325, 328 (4th Cir. 2000). This

exception, however, is used “sparingly” and does not apply to

“what is at best a garden variety claim of excusable neglect.”

Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990).

    Because the timeliness of the amended charge is not

jurisdictional, and is akin to a statute of limitations, the

court will analyze Defendant’s motion under Rule 12(b)(6)

instead of Rule 12(b)(1). See Fulmore v. City of Greensboro, 834

F. Supp. 2d 396, 411 (M.D.N.C. 2011) (analyzing a defendant’s

12(b)(1) motion for failure to timely file a Title VII complaint

under 12(b)(6), likening the timely filing requirement to a

                               –9–
statute of limitations). In making a Rule 12(b)(6)

determination, “a court evaluates the complaint in its entirety,

as well as documents attached or incorporated into the

complaint.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,

637 F.3d 435, 448 (4th Cir. 2011). Thus, the court may only look

at the complaint and the amended charge Plaintiff attached to

the complaint. (Am. Compl. (Doc. 12) Ex. 1, Amended Charge of

Discrimination (“Am. Charge”) (Doc. 12-1) at 1.)

    In determining whether Plaintiff plausibly alleged she

timely filed her amended charge, the court must first determine

the applicable filing deadlines for her charges of

discrimination. Because Plaintiff makes a hostile work

environment claim, (Am. Compl. (Doc. 12) ¶¶ 46–49), she had to

file “within 180 . . .   days of any act that is part of the

hostile work environment.” Nat’l R.R. Passenger Corp. v. Morgan,

536 U.S. 101, 118 (2002). The last alleged discriminatory act

took place on March 8, 2018, the same day she was fired, which

she also alleges was a retaliatory action. (Am. Compl. (Doc. 12)

¶¶ 55–59.) Her deadline for her sexual harassment and sex

discrimination claim and her retaliation claim, therefore, was

September 4, 2018; 180 days after her March 8, 2018 firing.

    Taking the facts raised in the complaint as true, and

drawing all reasonable factual inferences in Plaintiff’s favor,

                               –10–
Plaintiff plausibly alleges that she timely filed her amended

charge of discrimination to include Defendant Express. Plaintiff

submits that “[o]n or about May 17, 2018, Ms. VanStavern filed an

Amended Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”), alleging discrimination on the

basis of her sex and retaliation against her complaints of

sexual harassment. Plaintiff named Defendants ICE and Express in

her Amended Charge of Discrimination.” (Am. Compl. (Doc. 12)

¶ 42.) The amended charge is also dated May 17, 2018. (Am.

Charge (Doc. 12-1) at 1.) Drawing all reasonable factual

inferences in Plaintiff’s favor, therefore, the court finds that

Plaintiff has plausibly alleged that she timely filed her

amended charge well before the September 4, 2018 deadline.

     While Defendant Express takes issue with the timeliness of

Plaintiff’s amended charge, arguing that the charge’s filing

number, (Def.’s Br. (Doc. 19) at 15), and the EEOC notice of

charge of discrimination sent to Defendant indicate Plaintiff’s

amended charge was untimely, (Doc. 22 at 5 n.2), the court finds

that these are factual matters that should be resolved at the

summary judgment stage.

     The court concludes that evaluating the merits of these

claims pursuant to a Rule 12(b)(6) motion to dismiss would

require the court to consider matters that necessarily fall

                              –11–
outside Plaintiff’s complaint and the attached amended charge.

Because these matters involve disputed factual issues as to when

Plaintiff filed her amended charge, it would be premature for

this court to consider this matter at the motion to dismiss

stage, before both parties have been given a reasonable

opportunity for response and discovery regarding these claims.

    This case will therefore proceed with discovery on

Plaintiff’s federal claims and, for the reasons set forth below,

Plaintiff’s state claims as well. For these reasons, Defendant

Express’ motion to dismiss Plaintiff’s Title VII claims will be

denied without prejudice to Defendant’s ability to raise these

issues in a motion for summary judgment at the appropriate time.

    C.   Failure to State a Claim for Wrongful Discharge under
         North Carolina Public Policy under Rule 12(b)(6)
    Defendant Express moves to dismiss Plaintiff’s Third Claim

— wrongful discharge in violation of public policy under N.C.

Gen. Stat. § 143-422.2 — for failure to state a claim pursuant

to Fed. R. Civ. P. 12(b)(6). (Def.’s Br. (Doc. 19) at 16.) The

North Carolina Supreme Court has explicitly adopted the Title

VII evidentiary standards and legal principles in discrimination

cases brought under N.C. Gen. Stat. § 143-422.2. See N.C. Dep’t

of Corr. v. Gibson, 308 N.C. 131, 137, 301 S.E.2d 78, 82 (1983);

see also Donovan v. Bragg Mut. Fed. Credit Union, No. 5:18-CV-



                              –12–
148-FL, 2019 WL 189000, at *5 (E.D.N.C. Jan. 14, 2019) (applying

Title VII doctrine to a claim brought under NCEEPA).

    Defendant Express contends Plaintiff fails to plausibly

allege that it is Plaintiff’s joint employer. (Def.’s Br. (Doc.

19) at 16–19.) Defendant further argues that, even if Plaintiff

plausibly alleges Defendant is her joint employer, Plaintiff

fails to plausibly allege that Defendant Express participated

in, or knew or should have known about, the discriminatory

conduct. (Id.) Because these issues implicate Title VII, see

Butler v. Drive Auto. Indus. of Am., Inc., 793 F.3d 404, 408–09

(4th Cir. 2015) (considering the issues of (1) whether an entity

is a joint employer and (2) joint employer liability in the

Title VII context), this court will apply Title VII doctrine to

these contentions. This court will therefore reserve ruling on

this motion until summary judgment pursuant to Fed. R. Civ. P.

12(i). Defendant’s motion to dismiss Plaintiff’s state law claim

will thus be denied without prejudice to Defendant’s ability to

raise this issue in a motion for summary judgment at the

appropriate time.




                              –13–
III. CONCLUSION

    For the reasons set forth herein,

    IT IS HEREBY ORDERED that the Motion to Dismiss, (Doc. 16),

filed by Defendant Express Services, Inc., is DENIED WITHOUT

PREJUDICE.

    This the 18th day of March, 2020.




                             ___________________________________
                                 United States District Judge




                              –14–
